Mason, J.,
delivered the opinion of this court.
In the present instance the affidavit being in due form, and according to the requirements of the acts of Assembly, makes a *213prima facie case in favor of the plaintiffs, and entitles (hem to their attachment, against (he defendant, as an absconding' debtor. The garnishees in this action seek lo rebut the prima facie case thus made, by showing, that at the time the defendant, absconded he was not a citizen of this State; and it is ingeniously argued, that if the case is embraced at all within the operation of the attachment law, it must fall under that branch which provides a remedy against non-resident debtors, and not under that which relates to absconding citizens, for in the act of absconding, the debtor, not having been a citizen, became a non-resident. This view of the subject might be unanswerable, if the attachment, laws contemplated that a debtor should leave the State before he could be said to have absconded. But this argument, is a non sequitur. A party may abscond, and subject himself to the operation of the attachment laws against absconding debtors, and still not. depart from the limits of tire Slate. Tn such a case the parly could not be said to be a non-resident of the Slate, and therefore could not bo proceeded against by attachment, as such. Unless, under such circumstances, he could be treated as an absconding citizen, his case would not be covered by the attachment laws at all.
Kennedy, the defendant in this case, it appears, was an unnaturalized Irishman, residing and doing business in Baltimore at the time he absconded, and the question for us to determine is, whether those circumstances are sufficient to constitute him a citizen in contemplation of our attachment laws, inasmuch as we have shown that he could not be proceeded against as a non-resident debtor?
It certainly never could have been the intention of our legislature to have made such an invidious distinction in favor of foreign citizens residing in our State, over our own resident citizens, as to exempt the former from being proceeded against as absconding debtors, while the latter were to be held subject, to all the penalties of the attachment laws against debtors absconding to evade their creditors.
We are of the opinion, that as the debtor was residing and doing business in Baltimore, he was, in contemplation of our attachment laws, a citizen of this Slate} and as such, having *214actually runaway to avoid his creditors, was liable to be proceeded against as an absconding debtor.
We do not wish to be understood as deciding, that the debtor in this case was a citizen for every purpose and in every sense. A party may not be a citizen for political purposes, and yet be a citizen for commercial or business purposes. In the present instance we simply determine, that Kennedy, for commercial objects, was a citizen of this State in contemplation of our attachment system.
For the reasons expressed, the judgment of the court below was erroneous and must be reversed. Story’s Confl. Laws, sec. 48. 1 Kent, 74, 75, 76. Wilson vs. Marryat, 8 Term, 31, 36. McConnell vs. Hector, 3 B. & P., 113. 3 Wash. C. C. Rep., 553, Cooper vs. Galbraith.

Judgment reversed, and judgment for appellant.